                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


TERRY LEE WARE,                                )
                                               )
       Plaintiff,                              )
                                               )
                                               )
VS.                                            )          No. 19-1120-JDT-cgc
                                               )
                                               )
JOHN MEHR,                                     )
                                               )
       Defendant.                              )


      ORDER DISMISSING COMPLAINT AND GRANTING LEAVE TO AMEND


       On June 10, 2019, Plaintiff Terry Lee Ware, who is incarcerated at the Madison

County Criminal Justice Complex (CJC) in Jackson, Tennessee, filed a pro se complaint

pursuant to 42 U.S.C. § 1983 and a motion to proceed in forma pauperis.                  (ECF

Nos. 1 & 2.) The Court issued an order on June 11, 2019, granting leave to proceed

in forma pauperis and assessing the civil filing fee pursuant to the Prison Litigation Reform

Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 4.) Ware sues Madison County Sheriff

John Mehr.

       Ware alleges that the CJC is overcrowded, and some inmates must sleep on the floor

with, and sometimes without, plastic mats. (ECF No. 1 at PageID 2.) He alleges that water

leaks from the toilets and ceiling onto the floor, there is black mold throughout the building,

and inmates are getting ill from the conditions. (Id.) Inmates allegedly are given
unwrapped sandwiches to eat through a dirty “flap” in their cell, through which inmates

often throw human waste. (Id.) Ware alleges that inmates are kept in solitary confinement

for months without physical exercise or health care. (Id.) He alleges that Sheriff Mehr is

aware of the conditions and “never comes through” the CJC. (Id.)

       Ware wants the CJC to be repaired or closed and the inmates sent to different

facilities until a new facility is constructed. (Id. at PageID 3.) He also seeks monetary

damages. (Id.)

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

                                             2
short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Ware filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable
       to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).



                                             3
       To the extent Ware intends to assert an official capacity claim against Sheriff Mehr,

his claim is against Madison County. The complaint, however, does not state a valid

§ 1983 claim against Madison County.           When a § 1983 claim is made against a

municipality or county, the court must analyze two distinct issues: (1) whether the

plaintiff’s harm was caused by a constitutional violation; and (2) if so, whether the

municipality or county is responsible for that violation. Collins v. City of Harker Heights,

Tex., 503 U.S. 115, 120 (1992).

       A local government such as a municipality or county “cannot be held liable solely

because it employs a tortfeasor—or, in other words, a municipality cannot be held liable

under § 1983 on a respondeat superior theory.” Monell v. Dep’t. of Soc. Serv., 436 U.S.

658, 691 (1978) (emphasis in original); see also Searcy v. City of Dayton, 38 F.3d 282, 286

(6th Cir. 1994). A municipality may be held responsible for a constitutional deprivation

only if there is a direct causal link between a municipal policy or custom and the alleged

deprivation. Monell, 436 U.S. at 691-92; Deaton v. Montgomery Co., Ohio, 989 F.2d 885,

889 (6th Cir. 1993). To demonstrate municipal liability, a plaintiff “must (1) identify the

municipal policy or custom, (2) connect the policy to the municipality, and (3) show that

his particular injury was incurred due to execution of that policy.” Alkire v. Irving, 330

F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364

(6th Cir. 1993)). “[T]he touchstone of ‘official policy’ is designed ‘to distinguish acts of

the municipality from acts of employees of the municipality, and thereby make clear that

municipal liability is limited to action for which the municipality is actually responsible.’”



                                              4
City of St. Louis v. Praprotnik, 485 U.S. 112, 138 (1988) (quoting Pembaur v. Cincinnati,

475 U.S. 469, 479-80 (1986) (emphasis in original)).

       Ware does not allege that a Madison County policy is responsible for the conditions

at the CJC. He merely alleges that the unpleasant conditions exist. Ware therefore fails to

state a claim against Madison County or against Mehr in his official capacity.

       Ware presents his allegations generally, asserting that the conditions at the CJC

affect most or all inmates. Ware does not have standing to assert claims on behalf of any

inmate other than himself, and he at no point alleges how he was personally affected or

harmed by the conditions of which he complains. One of the three elements of standing is

that “the plaintiff must have suffered an injury in fact—an invasion of a legally protected

interest which is (a) concrete and particularized, and (b) actual or imminent, not conjectural

or hypothetical.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (internal

quotation marks, footnote and citations omitted). “In requiring a particular injury, the

Court meant that the injury must affect the plaintiff in a personal and individual way.”

Arizona Christian Sch. Tuition Org. v. Winn, 563 U.S. 125, 134 (2011) (internal quotation

marks and citation omitted). Unless Ware suffered an actual injury, he “was not the

aggrieved party, [and] he lacks standing” to sue. Percival v. McGinnis, 24 F. App’x 243,

246 (6th Cir. 2001).

       Because Ware cannot sue on behalf of other inmates, and he has not alleged that he

suffered any personal injury from the conditions at the CJC, he has not established that he

has standing to pursue this action. He therefore has failed to state a claim on which relief

may be granted, and the case is subject to dismissal in its entirety.

                                              5
       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per

curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form of

notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Curley v. Perry, 246

F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte

dismissal of a meritless complaint that cannot be salvaged by amendment comports with

due process and does not infringe the right of access to the courts.”). In this case, the Court

finds that Ware should be given an opportunity to amend his complaint.

       In conclusion, Ware’s complaint is DISMISSED for failure to state a claim on which

relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b(1). Leave to

amend, however, is GRANTED. Any amendment must be filed within twenty-one (21)

days after the date of this order.

       Ware is advised that an amended complaint will supersede the original complaint

and must be complete in itself without reference to the prior pleadings. The text of the

complaint must allege sufficient facts to support each claim without reference to any

extraneous document. Any exhibits must be identified by number in the text of the

amended complaint and must be attached to the complaint. All claims alleged in an

amended complaint must arise from the facts alleged in the original complaint. Each claim

for relief must be stated in a separate count and must identify each Defendant sued in that



                                              6
count. If Ware fails to file an amended complaint within the time specified, the Court will

assess a strike pursuant to 28 U.S.C. § 1915(g) and enter judgment.

IT IS SO ORDERED.
                                                 s/ James D. Todd
                                                JAMES D. TODD
                                                UNITED STATES DISTRICT JUDGE




                                            7
